Hastings., J.,
delivering the opinion of the Court:
In the matter of the application of D. W. Lynch Company, a corporation, for approval of license to sell intoxicating liquors, the following objections have been filed and urged against it:
“We are informed and believe that the said D. W. Lynch Company is a corporation existing under the laws of the State of *106Delaware, and is not a person of full age and good moral character who may be licensed to sell intoxicating liquors under the license designated as a ‘Liquor Merchant’s License,’ as provided in the statutes of the State of Delaware.”
Chapter 5 of the Revised Code, 43, being an Act entitled “ Rules of Construction of Statutes,” at Section 1, paragraph X, provides: “The word ‘person’ may extend to and include bodies politic and corporate, as well as individuals."
Chapter 418, Volume 14, being an Act entitled “An Act Regulating the Sale of Intoxicating Liquors,” was passed April 10, 1873.
An examination of the records shows that the Court has for years been approving applications of corporations to sell intoxicating liquors under this law. It has therefore become the settled practice, and we must assume that this Court has passed upon this very question, and in the absence of legislation excluding corporations, we do not now feel justified in reversing the decision and practice of the Court, and refuse to approve an application where the only objection urged is that the applicant is a corporation.